FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MELVIN A. BOSARREYES,                             No. 09-70563

               Petitioner,                        Agency No. A075-647-534

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Melvin A. Bosarreyes, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo constitutional questions and questions of law, Khan v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny in part, and dismiss in

part, the petition for review.

      Bosarreyes’ contention that he is eligible for special rule cancellation of

removal under the Nicaraguan Adjustment and Central American Relief Act of

1997 (“NACARA”) is unavailing because the Child Status Protection Act does not

apply to NACARA applications. See Pub.L. No. 107-208, 116 Stat. 927 (2002);

see also 8 C.F.R. § 1240.61(a)(4), (5) (requiring that derivative NACARA

beneficiary be a “child” at the time decision is made to cancel removal of parent or,

if derivative beneficiary is over age twenty-one, that derivative beneficiary

personally satisfy NACARA’s entry date requirement).

      Bosarreyes’ contention that the agency violated his due process rights is also

unavailing. See Vides-Vides v. INS, 783 F.2d 1463, 1469 (9th Cir. 1986) (new IJ’s

failure to expressly state that he had familiarized himself with the record in the

case, as required by regulation, was harmless error); see also Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring a showing of prejudice for a petitioner to

prevail on a due process claim).

      Bosarreyes’ contention that the agency applied an incorrect hardship

standard to his application for cancellation of removal under 8 U.S.C. § 1229b(b)

is not supported by the record. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980


                                           2                                    09-70563
(9th Cir. 2009); cf. Figueroa v. Mukasey, 543 F.3d 487, 497-98 (9th Cir. 2008).

We lack jurisdiction to review agency’s discretionary determination that

Bosarreyes failed to demonstrate his removal would result in “exceptional and

extremely unusual hardship” to his qualifying relatives. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                         3                                  09-70563